Stegall, J.,
concurring: I join the majority opinion fully as it is a correct application of the corpus delicti rule as it currently exists in Kansas to the facts of the case at hand. I write separately in order to bring what is, in my view, needed clarity to the rule’s function and application in Kansas, consistent with the decisions of the Kansas Supreme Court over the past century.
It has long been held that the corpus delicti must be proved before a conviction can be sustained. Simply put, a crime must be shown to have occurred. It is often said that the corpus delicti consists of two elements: (1) proof of an injury and (2) proof that the injury was caused by criminal means. So, for example, the corpus delicti of homicide consists of “the death of the alleged victim and the existence of some criminal agency as the cause.” State v. Pyle, 216 Kan. 423, Syl. ¶ 1, 532 P.2d 1309 (1975). Similarly, the corpus delicti of larceny is shown by establishing “that the property *226was lost by the owner; and... that it was lost by a felonious taking.” State v. Aten, 203 Kan. 920, 926, 457 P.2d 89 (1969).
A natural extension of the rule developed at common law holding that a bald extrajudicial confession, absent an independent showing of the corpus delicti of the alleged crime, was insufficient to sustain a conviction. The rule was born out of a judicial recognition that false confessions do occur as a result of varying factors including: duress; a desire to conceal the guilt of another; or a genuine— though false — belief held by the confessor of his own guilt. Thus, the fundamental purpose of the rule that prohibits convictions based on bald extrajudicial admissions or confessions without any supporting proof of the corpus delicti is to protect against false confessions. It is not intended to protect against confessions which may or may not be true but which were obtained in derogation of the rights of the accused. Numerous constitutional provisions provide such protections and the corpus delicti rule has never been understood to implicate constitutional concerns.
Applying the Formal Prima Facie Corpus Delicti Rule in Kansas
The application of this rule to the myriad of crimes and the diverse factual scenarios courts may confront has been difficult and often confusing. The strict and formalized application of the rule is fairly straightforward, typically arises in the context of a homicide case, and is often stated as follows:
“In homicide cases the corpus delicti is established by proof of two facts: that one person was killed and that another person did the killing. The corpus delicti may be proved by direct testimony, by indirect or circumstantial evidence, or by a combination of both.
“The elements for the corpus delicti of murder must be established independently of admissions or confessions of the defendant. However, as a basis for introduction of the defendant’s confession or admission, the prosecution is not required to establish the corpus delicti by proof as clear and convincing as is necessary to establish guilt; a slight or prima facie showing is sufficient.” State v. Grissom, 251 Kan. 851, Syl. 2-3, 840 P.2d 1142 (1992).
There is a significant line of cases in Kansas applying the strict and formalized version of the rule requiring the corpus delicti to be established independent of any confession of the defendant.
*227In Pyle the Kansas Supreme Court considered for tire first time a case in which tire State’s proof of the corpus delicti in a homicide prosecution rested entirely on circumstantial evidence — i.e., the State did not produce a dead body. After reciting the formal rule, the Pyle court held that tire State had produced sufficient evidence, independent of the defendant’s admissions, that the victim was dead as a result of foul play. Among other evidence, the court relied on the fact that the victim had gone missing and was never seen again; that there was bad blood between the victim and the defendant; and that the defendant had concocted an elaborate alibi to hold that there was sufficient circumstantial evidence from which a jury could infer the corpus delicti of the charged crime. 216 Kan. at 432-33.
In Grissom the Kansas Supreme Court again applied the formal rule to a homicide case in which tire victims’ bodies were never recovered. The Grissom court noted that “in order to establish tire corpus delicti, the State only needed to prove that [the three victims] were lulled by criminal means, not that Grissom was the killer.” 251 Kan. at 881. The court went on to hold that the State had presented sufficient independent evidence of the corpus de-licti by showing that tire families of the victims never heard from them again after their disappearance; that each victim was considered rehable and responsible; that all three had discussed their future plans; that none of the victims would have been inclined to leave the area without telling anyone; and that their homes were stocked with food. 251 Kan. at 881. The court also discussed particular circumstantial evidence tending to show that the victims’ disappearances were the result of criminal means, including the fact that at the time of the disappearance large cash withdrawals were made from the victims’ bank accounts. 251 Kan. at 882-83. Thus, the court ruled that once “the State established a prima facie showing of the corpus delicti for homicide on each murder count, which tire State did here, the State then could introduce evidence of any admission” by the defendant. 251 Kan. at 884.
In State v. Bradford, 254 Kan. 133, Syl. ¶¶ 1-2, 864 P.2d 680 (1993), the Kansas Supreme Court followed both Pyle and Grissom *228and applied the formal corpus delicti rule to a felony-murder charge, holding:
“Evidence independent of a defendant’s confession is required to prove an underlying felony in a felony-murder case. Such evidence need not, however, be sufficient by itself to prove the underlying felony. The quantum of independent evidence necessary to corroborate the coipus delicti in a criminal prosecution relying upon tire extrajudicial confession of an accused need not be great. So long as there is some evidence which renders the corpus delicti more probable than it would be without the evidence, the essential purposes of the independent evidence rule have been served.”
“A conviction of even the gravest offense may be sustained by circumstantial evidence. Proving the corpus delicti does not require the State in a felony-murder case arising from an alleged attempted robbery to prove that tire attempted robbery was committed by tire defendant. The State merely needs to corroborate the fact that, given tire evidence, it is more probable than not that the victim was failed during the course of an attempted robbery.”
The court went on to find that sufficient circumstantial evidence of the attempted robbery had in fact been introduced. 254 Kan. at 139-40.
In State v. Dang, 267 Kan. 198, 978 P.2d 277 (1999), the Kansas Supreme Court demonstrated just how slight the quantum of independent evidence actually is in order to establish tire corpus delicti under the formal application of the rule. The Dang court reaffirmed the rule derived from the Pyle/Grissom/Bradford line of cases that before extrajudicial admissions or confessions by the defendant could be relied upon by the State to prove the allegations against the defendant, a prima facie showing of the corpus delicti “must be made independently.” 267 Kan. at 208. The victims in Dang were a mother and child whose bodies were found wrapped in linens and lying in a field. The trial judge had ruled that the “ ‘State’s evidence is absolutely lacking that there was, in fact, a killing’ ” and that it was “ not enough’ ” to simply rely on “ ‘the fact of where the bodies were found and that that would not be a place where one would normally expect to find bodies.’ ” 267 Kan. at 208. The Kansas Supreme Court disagreed, holding:
“The simultaneous or near-simultaneous deaths of a young woman and her small child suggests that they did not die from natural causes. The location of the bodies and their being wrapped up tend to eliminate the possibilities of murder/suicide, *229double suicide, and accident. These facts support the State’s theory that the deaths of Hong Anil and Hector Bui were by criminal means. Nothing more than this prima facie showing is necessary to establish the corpus delicti for homicide.” 267 Kan. at 209.
The defining principle of Pyle and its progeny is that die independent evidence must establish a prima facie case that the crime charged actually occurred. The independent evidence required in these cases has nothing to do with the mode of the crime’s commission, the time of its commission, the identity of the perpetrator, or any other specific factual details that might have attended the crime.
Applying a Trustworthiness or Corroboration Standard in Kansas
The line of decisions requiring a strict prima facie showing of the corpus delicti itself are not, however, the only cases to apply some version of the corpus delicti rule in Kansas. There is another equally significant line of decisions running parallel in time and development to Pyle and its progeny that apply a different version of the rule.
Early on, the Kansas Supreme Court recognized the difficulties inherent in applying the formal corpus delicti requirement to cases in which the harm or injury suffered is less tangible and more inchoate. Such difficulties have tended to arise especially in cases of sexual crimes. In State v. Cardwell, 90 Kan. 606, 135 P. 597 (1913), the defendant, who had confessed to tire crime of rape against his daughter and had been subsequently convicted of the crime, sought a reversal of his conviction on the grounds that the State had produced no independent evidence of the corpus delicti. The Kansas Supreme Court summarized: “It will be observed that there was no direct evidence in court of the corpus delicti — that the crime had in fact been committed .... The case for tire state rests upon extrajudicial admissions and upon circumstantial evidence as to these essential facts.” (Emphasis added.) 90 Kan. at 608. The Cardwell court asked: “Can the corpus delicti of crime be so established?” and answered in the affirmative. 90 Kan. at 608. Thus, the Cardwell court modified the strict formalized ap*230plication of the corpus delicti rule and established that in certain cases the corpus delicti “may be established by evidence of admissions of guilt by the accused, supported by circumstantial evidence tending to corroborate the admissions, provided all the evidence is sufficient in the estimation of the jury and trial court to establish the guilt of the accused beyond a reasonable doubt.” (Emphasis added.) 90 Kan. at 609. This modification was premised on the Cardwell court’s recognition of “the reasonable rule that the law demands, and only demands, the best proof of the corpus delicti which, in the nature of the case, is attainable.” 90 Kan. at 609.
The court in Cardwell understood that certain crimes — for example, when there is a clear and tangible physical injury or harm as there is in a homicide — -should by their nature produce substantial independent evidence of the corpus delicti. On the other hand, different types of crimes — for example, when the harm may be inchoate as it is in certain instances of sexual abuse — are by their nature less likely to producing evidence of the corpus delicti apart from the defendant’s confession itself. In such cases, independent evidence is still required in order to vindicate the purpose of the rule to protect against false confessions, however, the independent evidence may corroborate tire facts contained in tire admissions rather than the corpus delicti itself. This, according to the Kansas Supreme Court in Cardwell, 90 Kan. at 609, is the “best proof’ of the corpus delicti that is attainable in certain cases given the inchoate nature of the injury suffered and, as such, it will be accepted.
In State v. Bell, 121 Kan. 866, 250 P. 281 (1926), the Kansas Supreme Court followed Cardwell in another rape case and applied the corroboration rule. In Bell, the defendant had been convicted of statutory rape of a 15-year-old girl. The State’s case was largely based on the victim’s father’s testimony that the defendant had confessed to tearing the victim’s clothes off and having sexual intercourse with her. The victim’s mother had also testified that the defendant admitted to seducing their daughter and stated that he would many her to “right the wrong.” 121 Kan. at 866-67. On appeal, the defendant argued that the corpus delicti had never been proved as there had been no “proof of carnal penetration” *231independent of die defendant’s admissions- — i.e., there had been no proof of the injury or harm. The Kansas Supreme Court rejected the defendant’s argument relying in part on the fact that the victim’s father had discovered her torn clothing immediately prior to the defendant’s confession and in part on the fact that the defendant did marry the victim immediately after confessing and offering to “malee it right.” See 121 Kan. at 866-68. The court held that the evidence was “quite sufficient to prove camal penetration.” 121 Kan. at 869.
It must be noted that in both Cardwell and Bell tire child victims had initially reported the rapes only to recant their earlier statements at trial on the grounds that those earlier statements had been coerced. Thus, those earlier reports could also be relied upon to establish the corpus delicti. This does not alter the fact, however, that Cardwell and Bell stand for the proposition that the law does not insist on a dogmatically formal prima facie showing of the corpus delicti in cases where such a showing is not reasonably attainable, and that, in fact, the corpus delicti may be shown through confessions or admissions when those confessions or admissions are “supported by circumstantial evidence tending to corroborate” them. Cardwell, 90 Kan. at 609.
Thus, the primary distinction between Pyle and its progeny and Cardwell and its progeny lies in the different demands as to the land of independent evidence required in order to sustain a conviction. Each rule requires independent evidence, however, Pyle requires a prima facie showing of the fact of the crime itself, while Cardwell and Bell, in recognition of the reality that there are certain inchoate crimes which do not produce a tangible and physical injury, held that it is sufficient if the independent evidence corroborates the facts contained in the defendant’s confession, thus rendering it sufficiently reliable to permit a jury to infer the fact of the crime.
After Bell, the modified corpus delicti rule announced in Cardwell lay largely dormant in Kansas until it received a significant endorsement — though not by name — from the United States Supreme Court in three decisions announced on the same day in 1954: Smith v. United States, 348 U.S. 147, 75 S. Ct. 194, 99 L. *232Ed. 192 (1954); Opper v. United States, 348 U.S. 84, 75 S. Ct. 158, 99 L. Ed. 101 (1954); and United States v. Calderon, 348 U.S. 160, 75 S. Ct. 186, 99 L. Ed. 202 (1954).
After giving a brief histoiy of the use of the formal prima facie corpus delicti rule in federal common law, the Supreme Court set forth the issue in Smith as follows:
“The first issue is whether the requirement of corroboration may properly be applied to the crime of tax evasion. The corroboration rule, at its inception, served an extremely limited function. In order to convict of serious crimes of violence, then capital offenses, independent proof was required that someone had indeed inflicted the violence, the so-called corpus delicti. Once the existence of the crime was established, however, the guilt of the accused could be based on his own otherwise uncorroborated confession. But in a crime such as tax evasion there is no tangible injury which can be isolated as a corpus delicti. As to this crime, it cannot be shown that the crime has been committed without identifying the accused. Thus we are faced with the choice either of applying the corroboration rule to this offense and according the accused even greater protection than the rule affords to a defendant in a homicide prosecution [citations omitted] or of finding the rule wholly inapplicable because of the nature of the offense, stripping the accused of this guarantee altogether. We choose to apply the rule, with its broader guarantee, to crimes in which there is no tangible corpus delicti, where the corroborative evidence must implicate the accused in order to show that a crime has been committed. [Citations omitted.]” 348 U.S. at 153-54.
In applying the rule to crimes in which there is no tangible corpus delicti, the Smith Court asked “whether it is sufficient if the corroboration merely fortifies the truth of the confession, without independently establishing the crime charged.” 348 U.S. at 156. The Court determined that such corroboration was sufficient, holding that all elements of the charged crime must be established by “independent evidence or corroborated admissions, but one available mode of corroboration is for the independent evidence to bolster the confession itself and thereby prove the offense ‘through’ the statements of the accused.” 348 U.S. at 156.
In Opper, decided the same day, the Supreme Court provided a more detailed account of the divergent applications of the corpus delicti rule that had muddied the waters leading to the Court’s pronouncements of that day.
“On [corroboration of admissions] the cases in tire federal courts show divergence. . . . Some cases would seem only to require . . . proof of any corroborating cir-*233eumstances . . . which goes to fortify the truth of the confession or tends to prove facts embraced in the confession. There is no necessity that such proof touch the corpus delicti at all, though, of course, the facts of the admission plus the corroborating evidence must establish all elements of the crime.
“Other decisions tend to follow the rule ... that the corroboration must consist of substantial evidence, independent of the accused’s extrajudicial statements, which tends to establish the whole of the corpus delicti.
“Whether the differences in quantum and type of independent proof are in principle or of expression is difficult to determine. Each case has its own facts admitted and its own corroborative evidence, which leads to patent individualization of the opinions.” 348 U.S. at 92-93.
Against this backdrop, the Opper Court held:
“[W]e think the better rule to be that the corroborative evidence need not be sufficient, independent of the statements, to establish the corpus delicti. It is necessary, therefore, to require the Government to introduce substantial independent evidence which would tend to establish the trustworthiness of the statement. Thus, the independent evidence serves a dual function. It tends to make the admission reliable, thus corroborating it while also establishing independently the other necessary elements of the offense. [Citations omitted.] It is sufficient if the corroboration supports the essential facts admitted sufficiently to justify a juiy inference of their truth. Those facts plus the other evidence besides the admission must, of course, be sufficient to find guilt beyond a reasonable doubt.” 348 U.S. at 93 (citing Smith, 348 U.S. 147).
Smith and Opper, therefore, with reasoning remarkably similar to the earlier Kansas Supreme Court decision in Cardwell, moved the federal common-law application of the corpus delicti rule away from its previous formalized incarnation and towards what has been referred to since as foe “trustworthiness rule.” Subsequent federal decisions have suggested that the formal corpus delicti rule has not been abandoned altogether in federal common law, but that it has been restricted to cases where there is a clear and tangible harm or injury. See, e.g., Wong Sun v. United States, 371 U.S. 471, 489 & n.15, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963) (After repeating the trustworthiness standard established in Smith, 384 U.S. at 156, the Court added the footnote: “Where the crime involves physical damage to person or property, tire prosecution must generally show that the injury for which the accused confesses responsibility did in fact occur, and that some person was criminally culpable.”). ,¡
*234On at least two occasions since, the Kansas Supreme Court has cited Smith or Opper as persuasive and authoritative law and has applied the trustworthiness standard oí Smith, Opper, and Cardwell. Our high court has never, however, explicitly described the rule this way in application, nor has it ever attempted to distinguish the modified corpus delicti rule found in Cardwell, Smith, and Opper from the formal corpus delicti rule elucidated and applied in Pyle and its progeny.
First, in State v. Tillery, 227 Kan. 342, 606 P.2d 1031 (1980), the court considered a case of alleged kidnapping and indecent liberties with a child. Of particular note, the alleged factual underpinnings for the indecent liberties charge were that the defendant had kissed the 4-year-old victim “on the mouth and lips, ... in the vaginal area, and rubb[ed] his penis on her.” 227 Kan. at 343. Thus, at least as to the indecent liberties charge, the nature of the crime was such that it was not susceptible to producing tangible evidence of harm as the injury was inchoate. Citing both Cardwell and Opper, the Tillery court went on to review the independent evidence to determine whether it was corroborative of the facts contained in the defendant’s confession. The defendant’s confession included the following facts: (1) He led the victim away from her home by her hand; (2) he placed his hand over the victim’s mouth to prevent her from crying; (3) he took off his shirt before molesting the victim; (4) his shoes had come off as he fled the scene; and (5) that he smoked Pall Mall cigarettes. The court relied on the fact that independent evidence corroborated each of these facts: (1) A witness observed the defendant lead the victim away from her home; (2) a witness observed the defendant pushing the victim; (3) a man’s shirt and shoes were found near the scene; and (4) the shirt pocket contained Pall Mall cigarettes. As such, the court found that the confession was corroborated and was therefore sufficiently reliable to prove the corpus delicti. Tillery, 227 Kan. at 346-47.
In the case State v. Waddell, 255 Kan. 424, 874 P.2d 651 (1994), significant confusion concerning how to conduct a proper corpus delicti analysis was introduced into Kansas caselaw. Waddell was a homicide case in which the -*proof of the corpus delicti was clear *235and unambiguous. The victim was discovered propped up in a restroom stall, nude from the waist up, recently beaten, and strangled to death. It is difficult to imagine a more obvious demonstration of the formal corpus delicti than this: There was no question that the victim was dead and another person had killed her. Nevertheless, when the defendant’s extrajudicial confession to the crime was challenged, the Kansas Supreme Court, citing both the United States Supreme Court’s decision in Smith and its own prior caselaw in the Pyle line of decisions, proceeded to analyze the corpus delicti under the Smith trustworthiness rule. See Waddell, 255 Kan. at 431-34. The court held that “[t]he details of [the defendant’s] confession are supported by the evidence” and proceeded to elucidate all of the specific facts contained in the confession for which tire State had offered independent corroborating evidence. 255 Kan. at 433. Arguably, and though it did not change the result, the court in Waddell gave the defendant greater protections than he should have received under the Pyle standard given that his crime was one yielding clear and unambiguous evidence of physical injury.
Likewise, other corpus delicti cases in Kansas have tended to confuse and conflate the Pyle analysis and the Cardwell analysis. For example, in State v. Higdon, 224 Kan. 720, 585 P.2d 1048 (1978), the court cites to both Pyle and Cardwell for the proposition that the corpus delicti in a rape and felony-murder case must be proven and then proceeds to conduct a Pyle analysis finding that the corpus delicti was proven by the independent evidence offered by the coroner demonstrating physical injuries consistent with rape. 224 Kan. at 723-24. Another Kansas Supreme Court case appears to synthesize the Pyle and the Cardwell decisions— without citation to either — and to apply both rules in tire same case. In State v. Yarrington, 238 Kan. 141, 708 P.2d 524 (1985), the court found that the first element of the corpus delicti in a homicide (the death of a person) had been established by the discovery of the victim’s body while the second element of the corpus delicti (by the criminal means of another) had been established by the defendant’s confession, facts of which were corroborated by independent evidence. 238 Kan. at 146-47.
*236Other Jurisdictions Adopting the Trustworthiness Standard
Though varied in application, at least 16 states and the District of Columbia have adopted some version of the trustworthiness standard. See State v. Bishop, 431 S.W.3d 22 (Tenn. 2014) (adopting a modified trustworthiness standard that requires corroboration demonstrating trustworthiness plus evidence of the harm; if there is no tangible injury, then the corroboration must link the defendant to the crime); People v. LaRosa, 293 P.3d 567 (Colo. 2013); State v. Suriner, 154 Idaho 81, 294 P.3d 1093 (2013) (adopting a version of the trustworthiness standard allowing any extrajudicial confession to be submitted to the jury for a credibility determination); State v. Heiges, 806 N.W.2d 1 (Minn. 2011); State v. Weisser, 141 N.M. 93, 150 P.3d 1043 (Ct. App. 2006) (adopting a modified trustworthiness standard that requires corroboration demonstrating trustworthiness plus evidence of the harm; if there is no tangible injury, then the corroboration must link the defendant to the crime); State v. Reddish, 181 N.J. 553, 859 A.2d 1173 (2004) (same); State v. Mauchley, 67 P.3d 477 (Utah 2003); State v. Hafford, 252 Conn. 274, 746 A.2d 150 (2000); State v. Osborne, 335 S.C. 172, 516 S.E.2d 201 (1999); State v. Parker, 315 N.C. 222, 337 S.E.2d 487 (1985) (adopting a modified version of the trustworthiness standard requiring strong corroboration of essential facts in the defendant’s confession when there is no independent evidence of injury); Stout v. State, 693 P.2d 617 (Okla. Crim. App. 1984); State v. Zysk, 123 N.H. 481, 465 A.2d 480 (1983); State v. True, 210 Neb. 701, 316 N.W.2d 623 (1982); Jacinth v. State, 593 P.2d 263 (Alaska 1979); Harrison v. United States, 281 A.2d 222 (D.C. 1971); Holt v. State, 17 Wis. 2d 468, 117 N.W.2d 626 (1962); State v. Yoshida, 44 Hawaii 352, 354 P.2d 986 (1960); but see Allen v. Commonwealth, 287 Va. 68, 752 S.E.2d 856 (2014) (refusing to adopt the trustworthiness standard in favor of the formal prima facie corpus delicti rule).
The Tennessee Supreme Court explained:
“American criminal laws have become more numerous and complex, and it is sometimes difficult to distill a violation into a particular tangible injury. For example, inchoate crimes such as attempt and conspiracy, as well as crimes like tax *237evasion and child molestation, may leave behind no tangible corpus delicti to corroborate the defendant’s confession. Although some jurisdictions treat such crimes as exceptions to the corpus delicti rule, other jurisdictions point to these crimes as examples of why the rule is outdated. [Citation omitted.]
“Reflecting these criticisms, many American jurisdictions have abandoned the traditional corpus delicti rule. The United States Supreme Court largely led the way by adopting what is known as the ‘trustworthiness’ standard in [Smith and Opper decided] the same day in 1954.” Bishop, 431 S.W.3d at 51.
Under such circumstances, the formal corpus delicti rule becomes ineffective, as explained by the Colorado Supreme Court:
“The trustworthiness standard is more effective than the corpus delicti rule . . . : it seeks to detect false confessions by focusing on whether a confession is true or false. The trustworthiness standard also responds to tire criticisms of the corpus delicti rule. It is easier to apply to complex or inchoate crimes because the corpus delicti does not have to be defined, and it is less likely to work injustice in cases where no evidence of the corpus delicti exists. [Citations omitted.] Finally, the trustworthiness standard is not duplicative of Miranda and similar constitutional safeguards because it protects defendants from false confessions, not involuntary ones.” LaRosa, 293 P.3d at 577.
The Supreme Court of Utah succinctly summarized the pure trustworthiness standard as it is applied in numerous jurisdictions:
“Under the trustworthiness standard, the State must still establish ‘[a]ll elements of the offense.’ [Citation omitted.] However, the elements may be established by independent evidence of the crime, a corroborated confession, or a combination of both. [Citation omitted.] Thus, the State does not have to provide independent evidence that a harm or injury occurred by criminal act before a confession may be admitted to help establish guilt.
“Before it can introduce a defendant’s confession, however, the State must ‘introduce substantial independent evidence which would tend to establish the trustworthiness of the [confession].’ [Citation omitted.] Stated differently, the independent evidence must strengthen and add weight or credibility to the confession [citations omitted] so as ‘to produce a confidence in the truth of the confession’ [citation omitted]. Hence, the precept still stands that ‘no defendant can be convicted [solely] on the basis of an uncorroborated out-of-court [confession].’ [Citation omitted.]” Mauchley, 67 P.3d at 488.
Applying this standard,
“the prosecution is not required to present evidence other than a defendant’s confession to establish the corpus delicti. Rather, the prosecution must present evidence that proves the trustworthiness or reliability of a confession. [Citation omitted.] The evidence is sufficient if the corroborating evidence supports the *238essential facts admitted sufficiently to justify a juiy inference of their truth. [Citation omitted.] ‘[T]he corroborating facts may be of any sort whatever, provided only that they tend to produce a confidence in the truth of the confession.’ [Citation omitted.]
“To determine whether corroborating evidence proves the trustworthiness or reliability of a confession, . . . the trial court must find that corroboration exists from one or more of the following evidentiary sources: facts that corroborate facts contained in the confession; facts that establish the crime which corroborate facts contained in the confession; or facts under which the confession was made that show that the confession is trustworthy or reliable.” LaRosa, 293 P.3d at 577-78.
The most straightforward way to understand and synthesize the confusing array of divergent facts, crimes, and methods of analyzing the rule that exist in our state’s long history with corpus delicti jurisprudence is to recognize — which I would do explicitly — -that long before the United States Supreme Court’s pronouncements in Smith and Opper, the Kansas Supreme Court articulated the need for some form of a trustworthiness standard when confronted with establishing the corpus delicti of crimes that present no obvious proof of injury.
Conclusion
In light of this histoiy, and based on the facts of this case, I would explicitly articulate and clarify a version of the trustworthiness standard which already exists in our Supreme Court’s holdings in Cardwell, Bell, and Waddell and which is buttressed by its adoption of Smith and Opper as authoritative in Kansas. Such a rule would require that in cases where the harm or injuiy is inchoate and not easily susceptible to physical proof, there must be independent corroboration establishing the trustworthiness of any extrajudicial confession or admission. There is no prescribed form such independent corroboration must take, however, it must be sufficient to enable a reasonable fact-finder to infer the corpus delicti of the alleged offense from the trustworthy confession.
In the current case we have a clear example of a crime which, by its nature, left behind no physical trace of the harm or injury that is the gravamen of the offense. Kansas courts must remain mindful of the wisdom of the Cardwell court that the law will only require such proof of the corpus delicti that is reasonably attainable *239given the nature of the offense. The majority opinion clearly describes the independent corroboration of McGill’s confessions. Such corroboration renders those confessions sufficiently reliable to permit a reasonable fact-finder to draw an inference of the corpus delicti — even in the complete absence of any independent evidence of the harm or the means of its infliction.
[[Image here]]